Opinion filed September 15, 2016




                                      In The


          Eleventh Court of Appeals
                                   __________

                              No. 11-16-00233-CV
                                  __________

               CHELSI LEIGHANN LAWSON, Appellant
                                         V.
                RAPID PIPELINE SERVICES, LLC AND
                  STEVIE RAY JOHNSON, Appellees


                    On Appeal from the County Court at Law
                            Midland County, Texas
                        Trial Court Cause No. CC18110


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties to this appeal “have reached a mutually agreeable
resolution of their dispute” and that Appellant no longer wishes to appeal. See
TEX. R. APP. P. 42.1. Appellant has certified that Appellees do not oppose the
motion.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


September 15, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2